Citation Nr: 1613817	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for pes planus prior to February 22, 2014.  

2.  Entitlement to an initial rating in excess of 30 percent for pes planus since February 22, 2014.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant & Mother


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in December 2010 when they were remanded for additional development.  In September 2012, the Board issued a decision that granted an increased (10 percent) disability rating for the Veteran's service-connected pes planus.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court vacated the September 2012 Board decision to the extent it denied entitlement to a disability rating in excess of 10 percent, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.  These matters were again before the Board in December 2013 when they were remanded for further development in accordance with the Joint Motion.  A March 2014 rating decision granted an increased (30 percent) disability rating for the pes planus, effective February 22, 2014 (date of examination); the claim is characterized to reflect that both "stages" are on appeal.  

In May 2014, the Board again remanded these matters for additional development.  In the May 2014 remand, the Board noted that the Veteran had reasonably raised the matter of service connection for residuals of cold injury of the feet, and that such claim was inextricably intertwined with the pes planus claim.  The Board also referred the matter of entitlement to an increased rating for tinnitus.  In an April 2015 rating decision, the Veteran was awarded service connection for cold injury residuals of the right and left foot, and a 10 percent rating was continued for tinnitus.  The Veteran has not expressed disagreement with that decision, and such matters will not be addressed further.  

The issues of entitlement to higher ratings for pes planus since February 22, 2014, PTSD, bilateral hearing loss, and degenerative disc disease of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to February 22, 2014, the Veteran's bilateral pes planus was manifested by moderate residual impairment.   


CONCLUSION OF LAW

For the period prior to February 22, 2014, the criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5276 (2015).  







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

The Veteran's claim for an increased rating for pes planus prior to February 22, 2014 arises from an appeal of the initial grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary.  

Regarding the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and secured.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded VA examinations in December 2007, February 2011, and February 2014, with additional VA opinions in March and August 2014 that are pertinent to the claim decided herein.  The Board finds the examinations to be adequate, cumulatively, because the examiners described his disability and associated symptoms in detail, and supported all conclusions with analysis based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, the Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identify any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, a February 2008 rating decision granted service connection for bilateral pes planus, rated noncompensable, effective June 7, 2007 (the date of claim).  A September 2012 Board decision granted an increased (10 percent) rating, and no more, for the Veteran's service-connected pes planus.  An April 2013 Court Joint Motion vacated and remanded the September 2012 Board decision to the extent the Board denied entitlement to a rating in excess of 10 percent, finding that the Board did not consider symptomatology endorsed by the Veteran.  Thereafter, a March 2014 rating decision granted an increased (30 percent) rating for the Veteran's pes planus, effective February 22, 2014 (the date of VA examination).  The instant claim involves the rating for the Veteran's service-connected pes planus for the period prior to February 22, 2014, currently rated 10 percent disabling.  

Pes planus is rated under Diagnostic Code 5276, which provides that a 10 percent rating is warranted for moderate pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet (bilateral or unilateral).  A 30 percent rating is warranted if the disability is manifested by severe pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for bilateral pes planus that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

On December 2007 VA examination, the Veteran complained that his feet occasionally locked up due to stiffness, and that he experienced numbness of his feet.  On physical examination, the Veteran had a normal heel-toe gait.  He had mildly flat feet.  There were no calluses, and only slight tenderness and stiffness of the first metatarsal joint.  

In his January 2009 notice of disagreement, the Veteran indicated that he experienced chronic numbness of his toes, perpetual arch strain and discomfort, sharp heel pain, sensitivity to heat and cold, and had problems with walking, balance, and flexibility of his feet.  

In his April 2009 VA Form 9, the Veteran reported that orthopedic devices do not resolve his foot discomfort, and that he experienced stiffness and cramping of the feet.  

On February 2011 VA examination, the Veteran complained of pain in both heels and mid-arches of his feet off and on, mostly related to activities such as prolonged standing (i.e., more than one hour), and prolonged walking (i.e., more than one mile at a time).  He indicated his pain was rated a 10 (on a scale to 10), and lasted about one hour.  He denied any major incapacitating episodes or flare-ups.  There were no restrictions of daily routine simple activities.  On physical examination, the Veteran's gait was normal and there was mild bilateral pes planus.  There was no evidence of tenderness of the Achilles tendon, and Achilles tendon alignment was normal.  Manipulation of the feet was not painful.  There was minimal vague tenderness present in the arch area.  There was no tenderness of the heels and distal parts of the soles.  There were no calluses or swelling of the feet.  It was noted the Veteran was wearing inserts in both shoes.  

In summary, the Board finds that the objective evidence of record for the period prior to February 22, 2014 shows that the Veteran's bilateral pes planus has been manifested by pain at all times, as well as slight tenderness.  The Board notes that the Veteran has also reported that use of orthopedic appliances does not relieve his symptoms, criteria listed in support of a 50 percent rating.  However, the record is uniformly negative for objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, swelling on use, or characteristic callosities, that is, criteria for the next higher 30 percent rating.  Furthermore, both the December 2007 and February 2011 VA examiners found that the Veteran had mild bilateral pes planus, and these medical opinions are not contradicted by any other medical evidence of record.  Therefore, the Board finds that the most probative evidence of record does not show that his disability is manifested by, or approximates, the criteria for severe pes planus for the period prior to February 22, 2014, so as to warrant an increased 30 percent rating.  

In this regard, the Board notes that the April 2013 Court Joint Motion found that the Board did not consider symptomatology endorsed by the Veteran in its prior September 2012 decision.  Specifically, the Veteran has complained of numbness, stiffness, tenderness of the arch area, arch strain and discomfort, heel pain, limited flexibility, and sensitivity to heat and cold.  See, e.g., January 2009 notice of disagreement.  In a March 2014 VA medical opinion, it was opined that pes planus was associated with pain, discomfort, or tenderness on the feet triggered by use, and can also result in limited use and flexibility of the feet.  Therefore, such symptoms were at least as likely as not related to his service-connected pes planus.  In addition, an August 2014 VA medical opinion related that medical literature reveals that pes planus is associated with pain, not numbness or tingling, or sensitivity to head and cold.  Therefore, it was at least as likely as not his symptoms of numbness and tingling of the toes and feet, and sensitivity to heat and cold, are related to service, including as residuals of cold injury during service.  

Notably, an April 2015 rating decision granted service connection for cold injury residuals of the right and left foot.  Accordingly, symptomatology associated with that disability (i.e., numbness, sensitivity to heat and cold) cannot be considered in evaluating the Veteran's service-connected bilateral pes planus, particularly in light of competent medical evidence that such symptomatology is not related to the Veteran's bilateral pes planus.  

The Board is therefore left with symptomatology such as stiffness, tenderness of the arch area, arch strain and discomfort, heel pain, and limited flexibility which has been found to be related to the Veteran's service-connected pes planus.  While the Board is sympathetic to the Veteran's appeal, even with consideration of such symptomatology as well other symptomatology addressed above, the preponderance of the evidence is against finding the criteria for an increased rating are warranted for the Veteran's pes planus.  The overall functional impairment is not consistent with that of severe pes planus, as manifested by the Veteran's denial of major incapacitating episodes, flare-ups, restriction of daily routine simple activities, even with consideration of the criteria indicated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See February 2011 VA examination.  Consequently, a rating in excess of 10 percent under Diagnostic Code 5276 is not warranted for the period prior to February 22, 2014.  

As for other Diagnostic Codes for rating foot disability, subsequent to the April 2013 Court Joint Motion in this case, the Board notes that the Court held that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy, as would be the situation in this case if the Board were to rate the Veteran's bilateral pes planus under another diagnostic code, including Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  Accordingly, as the Veteran's service connected bilateral pes planus has a specific diagnostic code to consider the symptomatology and severity of his disability, there is no need to consider alternative schedular diagnostic criteria.  
ORDER

For the period prior to February 22, 2014, a rating in excess of 10 percent for bilateral pes planus is denied.  


REMAND

The Veteran also seeks entitlement to increased ratings for bilateral pes planus for the period since February 22, 2014, PTSD, bilateral hearing loss, and degenerative disc disease of the lumbar spine.  For various reasons, the Board finds that these matters must be remanded again for additional development.  

In regards to the hearing loss claim, this matter was remanded by the Board in September 2012 to provide the Veteran a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Such orders remain uncompleted, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In regards to the PTSD and degenerative disc disease of the lumbar spine claims, these matters were also remanded by the Board in September 2012 to provide the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of the disabilities.  In addition, in February 2016 correspondence, the Veteran's representative asserted that the Veteran's pes planus was worse than currently rated.  As such, these matters must be remanded.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. After securing the proper authorization, obtain and associate with the claims file all VA treatment records since August 2014.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of the symptoms and impairments stemming from his service-connected PTSD, pes planus, lumbar spine, and hearing loss, to include the nature, extent, and severity of his symptoms, to include the impact of the disabilities on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

3. After the above development, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his psychiatric disorder.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The examiner should identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disorder.  

A complete rationale for all opinions expressed must be provided.  

4. After the above development, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbar spine and bilateral pes planus.  The claims file must be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  

Regarding the pes planus, the examiner is asked to specifically comment on the presence and extent of any symptoms of pes planus for each foot, to include objective evidence of marked deformity (such as pronation, abduction), pain on manipulation and use, indication of swelling on use, characteristic callosities, tenderness of plantar surfaces of the feet, inward displacement, and spasm of the tendo Achillis on manipulation and whether it is improved by orthopedic shoes or appliance.  

The examiner should also comment on whether the symptoms of each foot for pes planus are moderate, severe, or pronounced.  

Regarding the lumbar spine disability, the examiner should discuss the nature of any right or left-sided upper or lower extremity radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his lumbar spine disability.  

A complete rationale for all opinions expressed must be provided.  

5. The RO should then readjudicate the Veteran's claims, and should not be returned to the Board prior to completion of the above development.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


